Citation Nr: 1622135	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service connected cervical spine degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On his VA Form 9, the Veteran indicated that he wished to have a hearing before a Veterans Law Judge at a local VA office; however, in a statement submitted to the RO in October 2011, he withdrew his request.  38 C.F.R. § 20.704(e) (2015).

In a December 2013 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

Additionally, in the December 2013 Board decision the issue of entitlement to service connection for a left shoulder disability was remanded in order for the RO to issue a statement of the case (SOC).  The RO addressed the left shoulder disability claim in an August 2014 SOC.  The Veteran did not file a substantive appeal; an appeal as to the left shoulder disability claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).  Accordingly, the issue of entitlement to service connection for a left shoulder disability is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past, but finds that a remand is essential for a full and fair adjudication of the claim.

In the December 2013 Remand, the Board determined that the Veteran should be afforded a VA examination with medical opinion to address whether he has a diagnosed right shoulder disability and, if so, whether it was due to his military service or, caused or aggravated by his service-connected cervical spine DJD.

Upon remand, the Veteran was afforded a VA examination in August 2014 at which time the examiner diagnosed him with DJD of the bilateral shoulders.  The examiner further determined that the Veteran's right shoulder disability, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."

Pursuant to the December 2013 Board Remand, the examiner was then to address whether it is at least as likely as not that the Veteran's right shoulder disability was caused or is aggravated by his service-connected cervical spine disability.  To this end, the examiner determined that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  Notably, the rationale provided failed to support the conclusion rendered; moreover, the examiner did not address whether the Veteran's currently diagnosed right shoulder disability is aggravated by his service-connected cervical spine disability.  However, later in the same opinion, the examiner provided a positive nexus statement; he indicated that "[t]he claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner's rationale was identical to the rationale he had used to support his other conclusions (including the negative nexus opinion with respect to secondary service connection as described above).

Accordingly, the August 2014 VA medical opinion is inadequate as the examiner's conclusions were contradictory and unsupported by the provided rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The issue as to secondary service connection is complicated by the fact that the examiner found that there were shoulder symptoms due to the service connected cervical spine DJD, specifically, radiating pain, but that these symptoms were not due to a separate should disorder but to the cervical spine DJD.  A new VA opinion is warranted to clarify the nature and etiology of the Veteran's right shoulder symptoms.  Should the symptoms be determined to be due solely to the cervical spine DJD, the AOJ should consider whether the issue of entitlement to an increased rating for cervical spine DJD, to include a separate compensable rating for associated objective neurologic abnormalities pursuant to Note 1 of the general rating formula, has been raised by the evidence of record and should take appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the VA claims file to a physician with appropriate expertise, other than the examiner who conducted the August 2014 VA examination.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.

The physician should first indicate all current right shoulder diagnoses.  Then, as to each diagnosed disorder, the physician should indicate whether it is either (a) caused or (b) aggravated by the service connected cervical spine DJD.  If the physician agrees with the August 2014 VA examiner that the Veteran has radiating pain from the cervical spine DJD, the physician should indicate whether the pain is due to an objective neurologic abnormality associated with the service connected DJD.

The physician should also indicate whether any current right shoulder disability is related to or had its onset during service.  If the answer to this question is in the affirmative, the physician should indicate whether the right shoulder disability (a) clearly and unmistakably preexisted service and, if so, (b) clearly and unmistakably was not aggravated by service.
 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a right shoulder disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

